DETAILED ACTION
	This is the first Office action on the merits of Application No. 16/592,768 filed on October 4, 2019.  Claims 1-7 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a mechanism whereby to engage” and “a mechanism whereby to disengage” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of claims 1-4 recites a “vehicle's powertrain apparatus” while the body of these claims set forth only the structure of the rotary impact device shown in Fig. 1 and 2. The claims do not particularly point out any vehicle powertrain elements or where the rotary impact device shown in Fig. 1 and 2 would be arranged in a vehicle powertrain. Accordingly, it is unclear whether the vehicle powertrain is being positively claimed or should instead be merely considered to be the intended use environment.
The limitations “driven means for the anvil”, “a means of connecting the anvil to driven means”, “a driving means for the rotary driving hammer” and “an means connecting the rotary driving hammer and driving means” in claim 1 and “a mechanism whereby to engage”, “driving means” and “a mechanism whereby to disengage” in claim 
 Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
The term “clutch” in claims 1, 2 and 3 is apparently used by the claim to mean “an accumulator comprising hydraulic fluid, a pressure plate and a spring” as described at page 4, lines 11-13 of the specification. However, the accepted meaning is “a coupling used to connect and disconnect a driving and a driven part (such as an engine and a transmission) of a mechanism.”  See https://www.merriam-webster.com/dictionary/clutch.  The term is indefinite because the specification does not clearly redefine the term. As understood, the hammer 4 and anvil 6 are provided with not described formations which permit the hammer to drive the anvil when engaged (Fig. 1), and become disconnected when excessive load at the output axle 12 causes the hammer to move to the disengaged position in Fig. 2.  Thus, while the anvil and 
Claim 1 recites the limitation “the rotary driving hammer” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “the clutch members” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
In claim 4 the limitation “said mechanism” is vague since a plurality of mechanism are previously recited in claim 3. It is unclear whether the mechanism in claim 4 refers to the “engageable mechanism”, “the mechanism whereby to engage” or “the mechanism whereby to disengage”.
The preamble of claim 5 recites a “method of applying a engageable mechanism”, however the body of the claim does not recite any active steps which are carried out in performing the method.
Claim 5 recites the limitations “the motor and or engine”, “the rotary driving hammer and anvil” in line 4, and the limitation “the clutch members” in line 9.  There is insufficient antecedent basis for these limitations in the claim.
Also in claim 5, the limitations “constructed that…” are vague and do not particularly point out the construction of the various elements which result in the recited functions.
The preamble of claims 6 and 7 recites a “system for managing a Rotary Impact Powertrain apparatus”. However, the body of these claims recite active method steps, 
Claim 6 is unclear regarding the structure or methodology employed to determine whether the rotary impact powertrain is engaged. The specification does not appear to describe any structure capable of performing this function.
Claim 7 is unclear regarding the structure or methodology employed to consider all driver assists and vehicle features to determine how to utilize all engaging driver assists and features to overcome work resistance, determine whether vehicle is overcoming work resistance and determine whether accumulator and or actuator clamping force of hammer to anvil is at max capacity. The specification does not appear to describe any structure capable of performing these functions.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

s 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2010/070634 A1 (Shimshie).
Regarding claim 1, Shimshie discloses a torque limiter apparatus (2) disposed in a vehicle drivetrain (see e.g. Figs. 10 and 11). As best seen in Fig. 1-4, the powertrain apparatus of Shimshie comprises an anvil (disc 58); a driven means (24) for the anvil; a means (22, 32) connecting the anvil to driven means; a cooperating clutch (e.g. the cooperating wavy surfaces 60, 84; 80, 82 on the discs 58, 76 shown in Figs. 6 and 7) on the rotary driving hammer and anvil; a rotary driving hammer (disc 76) for striking the anvil; a driving means (4) for the rotary driving hammer; and means (the axial biasing force of spring 54 which urges the wavy surfaces into engagement as shown in Fig. 6) connecting the rotary driving hammer and driving means. When the torque level in the drivetrain exceeds a predetermined amount, the wavy surfaces on the two clutch discs act as cams and disengage the discs as described for at page 10, line 15 to page 11, line 16. The relative rotation of the discs during the torque overload causes the wavy surfaces to strike one another and create a hammering effect during the skipping described at page 10, lines 21-22. Accordingly, the discs can be considered to constitute a hammer and anvil.
Regarding claim 2, the spring 54 in the apparatus of Shimshie is an engageable accumulator and or an actuator normally holding the clutch members in engagement.  
Regarding claim 3, Shimshie discloses a vehicle's powertrain apparatus comprising an engageable mechanism (2) that has an anvil (disc 58) and a rotary driving hammer (disc 76) for striking the anvil as discussed above, the spring (54) which constitutes a mechanism whereby to engage the discs when the driving means can 
Regarding claim 4, the spring 54 in the apparatus of Shimshie is an engageable accumulator and or actuator.  
Regarding claim 5 as best understood, Shimshie discloses a method of applying a engageable mechanism (2) for supplying both intermittent impulses and smooth rotary motion as needed so that they may be applied within a vehicle's powertrain (Fig. 11), comprising which is 6constructed that the motor and or engine (6) will rotate the rotary driving hammer (76) and anvil (58) so long as the work resistance is insufficient to overcome the driving torque; constructed that an accumulator (spring 54) and or actuator (binder 26) is to increase or decrease amount of work resistance required to overcome driving torque; and constructed that the torsion set up by the work is greater than the driving torque and enough to prevent movement of the anvil by the rotary driving hammer the clutch members are designed to disengage the rotary driving hammer and anvil. See page 9, lines 9-14.
Regarding claim 6, it can be determined that the apparatus of Shimshie is engaged by looking to see if the wheels 96 are turning.  
Regarding claim 7, the apparatus of Shimshie is utilized by considering all driver assists and vehicle features (engine torque, transmission gear ratio, etc.) to determine how to utilize all engaging driver assists and features to overcome work resistance (such as caused by a physical block 100 in Fig. 12); and determining whether vehicle is overcoming work resistance (as by monitoring whether the physical block is hindering .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 2,160,150, which is referred to on page 1 of the specification, discloses an impact wrench having a hammer 19 and an anvil 25.
U.S. Patent No. 3,807,539 discloses a torque limiter having clutch members 66, 68 with cooperating teeth which are urged toward one another by a fluid pressure actuator.
U.S. Patent No. 5,992,538 discloses an impact tool driver having a hammer 24 and an anvil 38.

An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon 
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M. LORENCE whose telephone number is 571-272-7094. The examiner can normally be reached Tuesday-Thursday from 11:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W. Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 


/RICHARD M LORENCE/Primary Examiner, Art Unit 3656